Citation Nr: 0738219	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
November 1965 to November 1967, including a period of service 
in combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned an initial 30 percent evaluation.  A 
Decision Review Officer decision dated in November 2006 
awarded an increased 50 percent evaluation from May 2004, the 
date of receipt of the original claim of service connection.  
He has continued his appeal, seeking an even higher initial 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (a veteran is 
presumed to be seeking the greatest possible benefit unless 
he specifies otherwise).  The veteran testified at a 
videoconference hearing before the undersigned in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted service connection for PTSD, rated 30 
percent, in a March 2005 rating decision, effective from May 
2004, the original date of claim of service connection.  The 
evaluation assigned was based on a November 2004 VA 
examination report and VA outpatient treatment records from 
November 2002 to December 2004.  In a November 2006 Decision 
Review Officer Decision, an increased 50 percent initial 
evaluation was assigned from May 2004, based on receipt of 
additional VA treatment records from December 2004 to August 
2006 and a clinical summary of treatment from the Huntington, 
West Virginia, Vet Center covering the period from February 
2004 to May 2006.

A VA Form 1-9 was received following the issuance of the 
Decision Review Officer decision, indicating a desire to 
continue the appeal, and the veteran requested a personal 
hearing before a Veteran's Law Judge.  The veteran initially 
failed to report for the Travel Board hearing at the 
Louisville RO, but later requested rescheduling of his 
hearing as a videoconference hearing from the Huntington, 
West Virginia RO.  The veteran stated that he was more 
familiar and comfortable with Huntington, and he could not 
drive in the heavy traffic of Louisville due to PTSD 
symptoms.  A videoconference hearing was held from the 
Huntington RO with the veteran's consent in June 2007.

At that hearing, the veteran stated that since his last VA 
examination in November 2004, his PTSD symptoms had worsened, 
and he had stopped working in November 2006 due to PTSD.  A 
review of the evidence of record shows VA outpatient 
treatment records only though September 2006.  The veteran 
indicated he receives ongoing VA outpatient treatment and 
that he is presently treated at the Huntington Vet Center.  
The record was held open for 60 days following the hearing 
for submission of additional Vet Center records with a waiver 
of AOJ jurisdiction, but none have been provided.

In light of the allegations of worsening PTSD symptoms and 
increasing functional impairment, and the fact that 
additional pertinent records appear to be outstanding, 
additional development is required to provide an adequate 
basis for assignment of a current disability evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request a 
complete name and address for his most 
recent employer.  The veteran should be 
provided with a VA Form 21-4192, Request 
for Employment Information in Connection 
with Claim for Disability Benefits, and 
asked to have his former employer complete 
the form and submit such to VA.  A form 
should also be sent directly to the 
employer when contact information is 
obtained.

2.  Request that the veteran complete and 
return a completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA, for the Huntington, 
West Virginia, Vet Center for the period 
of February 2004 to the present.  Take 
appropriate steps to obtain such records 
upon receipt of a release from the 
veteran.

3.  Request updated VA outpatient 
treatment records from VAMC Huntington, 
West Virginia, from September 18, 2006 to 
the present.

4.  Schedule the veteran for a Review 
Examination for Post Traumatic Stress 
Disorder (PTSD).  The examiner should be 
asked to describe the current severity of 
the veteran's PTSD symptomatology and to 
comment on the impairment due to such 
symptoms on social and occupational 
functioning.

5.  Upon completion of the above 
development, the AMC should then review 
the record and readjudicate the issue on 
appeal.  If any benefit sought remains 
denied, the appellant and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

